DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on April 4th 2022 has been entered. Claims 1, 4 – 6, 9, 12 – 14, 17, 19 and20 have been amended and claims 3 - 11 have been cancelled. Claims 1, 2, 4 – 10 and 12 – 20 are currently pending.

Response to Arguments
35 U.S.C. §112
-3. The amendments to the independent claims overcome the statutory rejection therefore the rejection is withdrawn.
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 1 - 4, filed April 4th 2022, with
respect to the rejections of claims 1, 2, 4 – 10 and 12 – 20 under 35 U.S.C. §103 have been fully considered and they are persuasive.
Applicant argues that the amendments to the independent claims overcome the cited art of record. The cited prior art, singularly or in combination, does not teach or suggest the features of the independent claims 1, 9 and 17. 
First applicant argues that the Takiguchi reference requires a MICR line in the image data, however, the claimed recitation as amended discloses a predetermined number of digits in a technology resource string that are numbers that are read by the optical character reader and are not MICR data from a card. This amendment is previous claim 3 which is not cancelled and incorporated into amended independent claim 1. 
Examiner respectfully disagrees. Wang is the reference used to teach the cancelled claim 3 and not the Takiguchi reference. Wang teaches random generated numbers wherein these numbers are predetermined digits and read by legacy magnetic stripe card reader. An Optical Card Reader is analogous to a legacy magnetic stripe card reader since the functionality of an OCR process acquires and converts an image of text into a machine-readable text format and a magnetic stripe reader acquires data from a stripe card and encodes it. By encoding it, its in the form of a machine readable format. 
Secondly, applicant argues that at no point does the cited prior art teach or suggest where the “exciting” technology resources” are identified by storing optical character recognition characters. 
Examiner will interpret “exciting” as “existing” in light of applicants prior statement and respectfully disagree.  Takiguchi teaches a verification process in Figs. 3 and 5 where in the first instance a comparison is made of OCR characters and MICR characters and an in Fig 5, OCR verification process [0063] is done  and if the verification is “OK” at step S108 “save  read characters.” Prior to this step in Fig. 5, S105, optical data is acquired, thus one can conclude it is “stored” to be used in the verification process in steps S106, S107 and finally in S108. 

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 2, 4, 5, 9, 10, 12, 13, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (United States Patent Publication Number 20040217170) hereinafter Takiguchi, in  view of Kao et al., (United States Patent Publication Number 20180150956) hereinafter Kao and in further of Tyler R. Johnson  (United States Patent Publication Number 20150081493 ), hereinafter referred to as Johnson
Regarding claim 1 Takiguchi teaches a system (system [0154]) for generating (generating [0153])  resource identification strings (magnetic ink character data [0153] such as resource identification strings to avoid electronic misreads: (avoid misreads [0091])  a memory device (Fig. 12, (113) recognitions conditions memory [0121]) with computer-readable program code stored thereon; (control program stored in memory [0061]) such as computer-readable program code  a communication device; (communication controller [0121]) and a processing device (Fig. 12, (112) character recognitions processor  [0121]) operatively coupled (analyzes the magnetic data according to the character recognition conditions stored [0125]) to the memory device (Fig. 12, (113) recognitions conditions memory [0121]) and communication device, (communication controller [0121]) wherein the processing device (Fig. 12, (112) character recognitions processor  [0121]) is configured to execute (executing a program (e.g., firmware, software) [0121]) the computer-readable program code to: (control program stored in memory [0061]) such as computer-readable program code  
generate (ABS., generate) (generate [0126]) a new technology resource string of characters, (MICR characters [0065]) such as “new technology resource string of characters” each character (each magnetic ink character [0070]) having a position (magnetic ink character position [0119])  in the new technology resource string; (MICR characters [0065]) such as “new technology resource string of characters” determine (likelihood of misreads in the magnetically recognized magnetic ink character data
exceeds a defined threshold level. [0137]) whether the characters of the non-matching pair are commonly misread characters, (numbers 2 and 5 are quite similar in shape but certain corresponding points occur at different locations on the x-axis (time axis). Thus, these numbers can be easily misread by MICR if the read wave varies for some reason along the time axis. [0071]) wherein one of the existing technology resource strings(MICR characters [0065]) such as “new technology resource string of characters are identified by optical character recognition (Fig. 5, (130) OCR verification processing block [0063]) (a character recognition process is applied to this data (S102) [0064])
Takiguchi does not fully disclose receive a request for a new technology resource; wherein each existing technology resource string is associated with an existing technology resource; compare the new technology resource string to a plurality of existing technology resource strings, each existing technology resource string comprising a string of characters, each character having a position in the existing technology resource string, determine whether the new technology resource string is the same as an existing technology resource string; in response to determining that the new technology resource string is not the same as any existing technology resource string, for each existing technology resource string: pair each character of the new technology resource string with a character in a corresponding position in the existing technology resource string, determine whether the characters of each pair match, and determine whether the new technology resource string has at least a threshold number of matching character pairs with the existing technology resource string; in response to determining that the new technology resource string has at least a threshold number of matching character pairs with one or more existing technology resource strings, for at least one of the one or more existing technology resource strings: for each non-matching pair of characters between the new technology resource string and the existing technology resource string, and determine whether the new technology resource string has at least a threshold combination of matching character pairs and non-matching pairs with commonly misread characters  with the existing technology resource string; and in response to determining that the new technology resource string has at least a threshold combination of matching character pairs and non-matching pairs with commonly misread characters with an existing technology resource string, discard the new technology resource string and generate a second new technology resource string of characters; generating the new technology resource string comprises generating a random string of numbers, the string having a predetermined number of digits.
Kao teaches compare (compare [0019])  the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  to a plurality of existing technology resource strings, (plurality of character strings accessed in character database [0019])  each existing technology resource string  (any one of the plurality of character strings accessed in character database [0019])  comprising a string of characters, (Fig. 2, (S212) character string data  [0039] such as “string of characters” see also “A12345” [0029]) each character having a position (Fig. 5, (S502) each character position [0041])  in the existing technology resource string, (any one of the plurality of character strings accessed in character database [0019])  determine (determine [0034])  whether the new technology resource string (whether the recognized character string [0028]) is the same as an existing technology resource string; (exists in the character database [0028]) in response to determining (determine [0034])  that the new technology resource string is not the same as any existing technology resource string, (Contrarily, when the recognized character string does not exist in the character database 132 ("No" in the step S206), that is, no character string corresponding to the recognized character string can be found in the character database 132, [0030]) for each existing technology resource string: (any one of the plurality of character strings accessed in character database [0019])  pair each character (corresponding character [0034]) of the new technology resource string  (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  with a character in a corresponding position (After the character position being selected has been determined, the image processor 120 calculates a total number of possible combinations and a total number of actual combinations for the characters of the selected character position in the database, respectively (step S406). [0034]) in the existing technology resource string, (any one of the plurality of character strings accessed in character database [0019])  determine(determine [0034])  whether the characters of each pair match, (a determination is made in comparison for character “A12345” and character “A12386” [0032]) and determine (determine [0034]) whether the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  has at least a threshold number of matching character pairs (the calculated combination ratio is determined whether it is greater than a preset threshold value or is not greater than a preset threshold value [0034]) with the existing technology resource string; (plurality of character strings accessed in character database [0019])  in response to determining (determine [0034]) that the new technology resource string  (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  has at least a threshold number of matching character pairs (combination ratio calculated for the units digit is greater than the threshold value [0036]) with one or more existing technology resource strings, (any one of the plurality of character strings accessed in character database [0019])  for at least one of the one or more (one or more characters [0028]) existing technology resource strings: (any one of the plurality of character strings accessed in character database [0019])  for each non-matching pair of characters (“86” portion of “A12386” is non-matched to the “45” portion of “A12345” [0032]) between the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  and the existing technology resource string, (plurality of character strings accessed in character database [0019])  and determine (determine [0034])  whether the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  has at least a threshold combination (Fig. 4, (S408) combination ratio [0034])  of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”) and non-matching pairs (characters in the non-number cloth [0022]) commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) with the existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])  and in response to determining (Fig. 4, (S410) respective combination ratio is greater than a threshold value [0034]) that the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  has at least a threshold combination (greater than threshold value [0034])  of matching character pairs(Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”)   and non-matching pairs (characters in the non-number cloth [0022]) and commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) with an existing technology resource string, (any one of the plurality of character strings accessed in character database [0019])  discard the new technology resource string (When the recognized character string generated by the first CNN model is "A12386", the corresponding partial character string "386" in "A12386" then is replaced with the recognized partial character string "345" [0032]) and generate a second new technology resource string of characters ( to obtain a new recognized character string "A12345" [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to incorporate the teachings of Kao whereby compare the new technology resource string to a plurality of existing technology resource strings, each existing technology resource string comprising a string of characters, each character having a position in the existing technology resource string, determine whether the new technology resource string is the same as an existing technology resource string; in response to determining that the new technology resource string is not the same as any existing technology resource string, for each existing technology resource string: pair each character of the new technology resource string with a character in a corresponding position in the existing technology resource string, determine whether the characters of each pair match, and determine whether the new technology resource string has at least a threshold number of matching character pairs with the existing technology resource string; in response to determining that the new technology resource string has at least a threshold number of matching character pairs with one or more existing technology resource strings, for at least one of the one or more existing technology resource strings: for each non-matching pair of characters between the new technology resource string and the existing technology resource string, and determine whether the new technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with the existing technology resource string; and in response to determining that the new technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with an existing technology resource string, discard the new technology resource string and generate a second new technology resource string of characters. By doing so a recognized character string may be compared with a plurality of character strings in a character database to find a character string corresponding to the recognized character string. Kao [0005].
Johnson teaches  receive a request (Fig. 5, (502) receive request [0057])  for a new technology resource; (Fig. 5, (502) financial instrument [0057]) such as “technology resource” wherein each existing technology resource string (Fig. 5 (508) an aspect of the record for the financial instrument [0058]) such as “existing technology resource string” embodying identifying information like payee, payment amount [0052] associated with an existing technology resource; (a cashier's check, a banker's check, a certified check, and/or an official check such as “technology resource” [0052])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to incorporate the teachings of Johnson whereby   receive a request for a new technology resource wherein each existing technology resource string associated with an existing technology resource . By doing so self-service guaranteed financial instruments may be provided. Johnson [0057].
Wang teaches generating (generating [0018]) the new technology resource string (once card number [0018]) such as “new technology resource string” comprises generating (generating [0018]) a random string of numbers, (1500 once card numbers “OCNs” are pre-generated by a random number generator [0032]) the string having a predetermined number of digits (each OCN is 20-digit in length. [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi in view of Johnson and in further of Kao to incorporate the teachings of Wang whereby generating the new technology resource string comprises generating a random string of numbers, the string having a predetermined number of digits. By doing so every randomly generated once card number is conformed to Visa or MasterCard format and can
be cleared and used only once by the existing credit card clearance infrastructure. Wang [0007].
Claims 9 and 17 correspond to claim 1 and are rejected accordingly
Regarding claim 2 Takiguchi in view of Kao and in further view of Johnson teaches the system of claim 1.
Takiguchi as modified further teaches  wherein a pair of commonly misread characters (2 and 5 [0071]) comprises two characters (2 and 5 [0071]) with a likelihood of being mistaken for each other (are quite similar in shape [0071]) during an optical character recognition process (optical character recognition processing [0065])
Claims 10 and 18 correspond to claim 2 and are rejected accordingly.

Regarding claim 4 Takiguchi in view of Koa and in further view of Johnson teaches the system of claim 1, 
Takiguchi as modified does not fully disclose wherein determining whether the new technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with the existing technology resource string comprises: determining a number of matching character pairs between the new technology resource string and the existing technology resource string; determining a number of commonly misread character pairs between the new technology resource string and the existing technology resource string; weighting the number of matching character pairs and weighting the number of commonly misread alphanumeric character pairs; and determining whether a combination of the weighted number of matching character pairs and the weighted number of commonly misread character pairs reaches the threshold combination.
Kao teaches wherein determining (determine [0034]) whether the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  has at least a threshold combination (Fig. 4, (S408) combination ratio [0034])  of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”) and non-matching pairs (characters in the non-number cloth [0022])  and commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) with the existing technology resource string comprises: (any one of the plurality of character strings accessed in character database [0019])  determining a number (with P being a substring to be recognized; combining all of the characters, each of P1 , ••• , Pk is an individual character, k is a character string length, IPyl is the
number of character types of character PY (where 1 sysk) and C(P) is the number of strings calculated for Pin the character database [0035])  of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”)  between the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  and the existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])  determining a number (with P being a substring to be recognized; combining all of the characters, each of P1 , ••• , Pk is an individual character, k is a character string length, IPyl is the number of character types of character PY (where 1 sysk) and C(P) is the number of strings calculated for Pin the character database [0035])  of and non-matching pairs (characters in the non-number cloth [0022]) with commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) between the new technology resource string (Fig. 2, (S208) new recognized character string [0030]) such as “new technology resource string”  and the existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])  weighting (determines an adjustment weight for each character position [0041]) the number of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”)  and weighting (determines an adjustment weight for each character position [0041]) the number of commonly misread alphanumeric character pairs; (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”)  [0034]) and determining whether a combination of the weighted number of matching character pairs and the weighted number of and non-matching pairs (characters in the non-number cloth [0022]) with commonly misread characters (obtains a respective combination ratio (i.e., the total number of actual combination/the total number of possible combinations) based on the total number of possible combinations and the total number of actual combinations calculated (step S408) [0034])  see also respective combination ratio [0034]) reaches the threshold combination (determines whether the respective combination ratio is greater than a preset threshold value (step S410). [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi in view of Kao wherein determining whether the new technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with the existing technology resource string comprises: determining a number of matching character pairs between the new technology resource string and the existing technology resource string; determining a number of commonly misread character pairs between the new technology resource string and the existing technology resource string; weighting the number of matching character pairs and weighting the number of commonly misread alphanumeric character pairs; and determining whether a combination of the weighted number of matching character pairs and the weighted number of commonly misread character pairs reaches the threshold combination. By doing so recognition accuracy may be improved. Kao [0036].
Claim 12 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Takiguchi in view of Kao and in further view of Johnson teaches the system of claim 1.
Takiguchi does not fully disclose wherein the processing device is further configured to: compare the second new technology resource string to the plurality of existing technology resource strings; determine whether the second new technology resource string is the same as an existing technology resource string; in response to determining that the second new technology resource string is not the same as any technology resource string, for each existing technology resource string: pair each character of the second new technology resource string with a character in a corresponding position in the existing technology resource string, determine whether the characters of each pair match, and determine whether the new technology resource string has at least a threshold number of matching character pairs with the existing technology resource string; in response to determining that the second new technology resource string has at least a threshold number of matching character pairs with one or more existing technology resource strings, for at least one of the existing technology resource strings: for each non-matching pair of characters between the second new technology resource string and the existing technology resource string, determine whether the characters of the non-matching pair are commonly misread characters, and determine whether the second new technology resource string has at least the threshold combination of matching character pairs and commonly misread character pairs with the existing technology resource string; and in response to determining that the second new technology resource string does not have the threshold combination of matching character pairs and commonly misread character pairs with any existing technology resource string, set the second new technology resource string as a final technology resource string for the new technology resource.
	Kao teaches wherein the processing device (processing unit [0018]) is further configured to: compare (compare [0019]) the second new technology resource string (Fig. 2, (S212) adjusted character string [0039]) to the plurality of existing technology resource strings; (any one of the plurality of character strings accessed in character database [0019])   determine (determine [0034])  whether the second new technology resource string (Fig. 2, (S212) adjusted character string [0039]) is the same (Fig. 2 (S212) perform an editing distance calculation to determine the adjustment error for each of the character strings in the database to showcase similarity [0042]) as an existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])   in response to determining (determine [0034])   that the second new technology resource string (Fig. 2, (S212) adjusted character string [0039])  is not the same as any technology resource string, (when the new recognized
character string does not have a corresponding character string in the database, [0045]) for each existing technology resource string: (any one of the plurality of character strings accessed in character database [0019])   pair each character (corresponding character [0034]) of the second new technology resource string (Fig. 2, (S212) adjusted character string [0039]) with a character in a corresponding position (fig. 3, (S404) Determining a ranking value for each of the corresponding character positions and selecting a character position based on the numbers of S404 character types of the corresponding character positions [0034]) in the existing technology resource string, (compare the character strings in the database [0045]) determine (determine [0034])  whether the characters of each pair match,  (A partial string of the third CNN model may be similar to the partial string of the second CNN model or it may be a character string other than the partial string of the second CNN model. [0045]) and determine (determine [0034])  whether the new technology resource string (Fig. 2, (S212) adjusted character string [0039]) has at least a threshold number (combination ratio calculated for the units digit is greater than the threshold value [0036]) of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”) with the existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])  in response to determining (determine [0034])  that the second new technology resource string (Fig. 2, (S212) adjusted character string [0039])  has at least a threshold number (combination ratio calculated for the units digit is greater than the threshold value [0036]) of matching character pairs  (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”) with one or more existing technology resource strings, (any one of the plurality of character strings accessed in character database [0019])   for at least one of the existing technology resource strings: (any one of the plurality of character strings accessed in character database [0019])   for each non-matching pair of characters (“86” portion of “A12386” is non-matched to the “45” portion of “A12345” [0032]) between the second new technology resource string  (Fig. 2, (S212) adjusted character string [0039])  and the existing technology resource string, (any one of the plurality of character strings accessed in character database [0019])   determine (determine [0034])  whether the characters of the non-matching pair  (“86” portion of “A12386” is non-matched to the “45” portion of “A12345” [0032]) are commonly misread characters, (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) and determine (determine [0034])  whether the second new technology resource string (Fig. 2, (S212) adjusted character string [0039])  has at least the threshold combination (Fig. 4, (S408) combination ratio [0034])  of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”) and non-matching pairs (characters in the non-number cloth [0022]) and commonly misread character pairs(Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”)  with the existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])  and in response to determining (determine [0034]) that the second new technology resource string (Fig. 2, (S212) adjusted character string [0039])  does not have (when the new recognized character string does not have a corresponding character string in the database, [0045]) the threshold combination  (Fig. 4, (S408) combination ratio [0034])  of matching character pairs(Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”)  and  non-matching pairs (characters in the non-number cloth [0022])  and commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”)  with any existing technology resource string, (any one of the plurality of character strings accessed in character database [0019])  set the second new technology resource string  (Fig. 2, (S212) adjusted character string [0039])  as a final technology resource string (corrected character string [0045]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to incorporate the teachings of Kao whereby wherein the processing device is further configured to: compare the second new technology resource string to the plurality of existing technology resource strings; determine whether the second new technology resource string is the same as an existing technology resource string; in response to determining that the second new technology resource string is not the same as any technology resource string, for each existing technology resource string: pair each character of the second new technology resource string with a character in a corresponding position in the existing technology resource string, determine whether the characters of each pair match, and determine whether the new technology resource string has at least a threshold number of matching character pairs with the existing technology resource string; in response to determining that the second new technology resource string has at least a threshold number of matching character pairs with one or more existing technology resource strings, for at least one of the existing technology resource strings: for each non-matching pair of characters between the second new technology resource string and the existing technology resource string, determine whether the characters of the non-matching pair are commonly misread characters, and determine whether the second new technology resource string has at least the threshold combination of matching character pairs and commonly misread character pairs with the existing technology resource string; and in response to determining that the second new technology resource string does not have the threshold combination of matching character pairs and commonly misread character pairs with any existing technology resource string, set the second new technology resource string as a final technology resource string. By doing so a performance character recognition on the character string using a character database and respective character string check error
correction mechanism so as to obtain the most likely recognized character string to be output as a recognition result, thus effectively improving the recognition accuracy and the recognition speed. Kao [0016].
Johnson teaches  for the new technology resource; (Fig. 5, (502) financial instrument [0057]) such as “technology resource”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to incorporate the teachings of Johnson whereby   for a new technology resource. By doing so self-service guaranteed financial instruments may be provided. Johnson [0057].
Claims 13 and 19 correspond to claim 5 and are rejected accordingly


Claims 6, 7, 8, 14 – 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (United States Patent Publication Number 20040217170) hereinafter Takiguchi in view of view of Kao et al., (United States Patent Publication Number 20180150956) hereinafter Kao, in view of Tyler R. Johnson  (United States Patent Publication Number 20150081493 ), hereinafter referred to as Johnson, and in further view of Ynjiun Paul Wang (United States Patent Publication Number 20150269562) hereinafter Wang
Regarding claim 6 Takiguchi in view of Kao and in further view of Johnson teaches the system of claim 1.
Takiguchi as modified  does not fully disclose wherein the processing device is further configured to: identify a given existing technology resource string from the plurality of existing technology resource strings; for each remaining existing technology resource string: pair each character of the given existing technology resource string with a character in a corresponding position in the existing technology resource string, determine whether the characters of each pair match, and determine whether the given existing technology resource string has at least a threshold number of matching character pairs with the existing technology resource string; and in response to determining that the given existing technology resource string has at least a threshold number of matching character pairs with one or more remaining existing technology resource strings, for each of the one or more remaining existing technology resource strings: for each non-matching pair of characters between the given existing technology resource string and the remaining existing technology resource string, determine whether the characters of the non-matching pair are commonly misread characters, and determine whether the given existing technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with the remaining existing technology resource string; and in response to determining that the given existing technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with one or more existing technology resource strings, flag the technology resource associated with the given existing technology resource string.
Wang teaches wherein the processing device (CPU computation resource [0036])is further configured to identify (selecting [0032]) such as “identifying” a given existing technology resource string (random and unused “OCN” once card number [0032]) such as “given existing technology resource string”  from the plurality of existing technology resource strings; (pre-generated 1500 “OCNs” once card numbers [0032]) for each remaining existing technology resource string: (any one of the pre-generated 1500 “OCNs” once card numbers [0032])  flag (Fig. 6 (612) accept then add “OCN” into invalid list and trigger an alert if necessary [0034]) the technology resource  (Fig. 7, (702) once card [0035]) associated with the given existing technology resource string (random and unused “OCN” once card number [0032]) such as “given existing technology resource string”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi in view of Johnson and in further of Kao to incorporate the teachings of Wang wherein the processing device is further configured to identify” a given existing technology resource string from the plurality of existing technology resource strings; for each remaining existing technology resource string: flag the technology resource  associated with the given existing technology resource string. By doing so every randomly generated once card number is conformed to Visa or MasterCard format and can be cleared and used only once by the existing credit card clearance infrastructure. The used once card number will be put into the rejection card number list afterward. Wang [0007]
Kao teaches pair each character (corresponding character [0034]) of the given existing technology resource string (corrected character string [0045]) such as “given existing technology resource string”  with a character in a corresponding position in the existing technology resource string, (After the character position being selected has been determined, the image processor 120 calculates a total number of possible combinations and a total number of actual combinations for the characters of the selected character position in the database, respectively (step S406). [0034]) determine whether the characters of each pair match, (a determination is made in comparison for character “A12345” and character “A12386” [0032]) and determine whether the given existing technology resource string (corrected character string [0045]) such as “given existing technology resource string”  has at least a threshold number of matching character pairs (the calculated combination ratio is determined whether it is greater than a preset threshold value or is not greater than a preset threshold value [0034]) with the existing technology resource string; (plurality of character strings accessed in character database [0019])   and in response to determining (determine [0034]) that the given existing technology resource string (corrected string [0045]) such as “given existing technology resource string”   has at least a threshold number of matching character pairs (combination ratio calculated for the units digit is greater than the threshold value [0036]) with one or more remaining existing technology resource strings, (any one of the plurality of character strings accessed in character database [0019])  for each of the one or more (one or more characters [0028]) remaining existing technology resource strings: (any one of the plurality of character strings accessed in character database [0019])   for each non-matching pair of characters (“86” portion of “A12386” is non-matched to the “45” portion of “A12345” [0032]) between the given existing technology resource string (corrected character string [0045]) such as “given existing technology resource string”  and the remaining existing technology resource string, (plurality of character strings accessed in character database [0019])  determine (determine [0034])  whether the characters of the non-matching pair (“86” portion of “A12386” is non-matched to the “45” portion of “A12345” [0032]) are commonly misread characters, (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) and determine whether the given existing technology resource string (corrected character string [0045]) such as “given existing technology resource string”  has at least a threshold combination (greater than threshold value [0034])  of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”)  and non-matching pairs (characters in the non-number cloth [0022]) and commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) with the remaining existing technology resource string; (any one of the plurality of character strings accessed in character database [0019])   and in response to determining  (Fig. 4, (S410) respective combination ratio is greater than a threshold value [0034]) that the given existing technology resource string (corrected  character string [0045]) such as “given existing technology resource string”  has at least a threshold combination (greater than threshold value [0034])  of matching character pairs (Fig. 4, (S408) actual combinations [0034] such as “matching character pairs”)  and non-matching pairs (characters in the non-number cloth [0022]) and commonly misread characters (Fig. 4, (S408) possible combinations [0034] such as “commonly misread character pairs”) with one or more existing technology resource strings, (any one of the plurality of character strings accessed in character database [0019])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to incorporate the teachings of Kao whereby pair each character of the given existing technology resource string with a character in a corresponding position in the existing technology resource string, determine whether the characters of each pair match, and determine whether the given existing technology resource string has at least a threshold number of matching character pairs with the existing technology resource string; and in response to determining that the given existing technology resource string has at least a threshold number of matching character pairs with one or more remaining existing technology resource strings, for each of the one or more remaining existing technology resource strings: for each non-matching pair of characters between the given existing technology resource string and the remaining existing technology resource string, determine whether the characters of the non-matching pair are commonly misread characters, and determine whether the given existing technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with the remaining existing technology resource string; and in response to determining that the given existing technology resource string has at least a threshold combination of matching character pairs and commonly misread character pairs with one or more existing technology resource strings. By doing so a comparison of the recognized character string with a plurality of character strings in a character database leads to a finding of a character string corresponding to the recognized character string. Kao [0005].
Claims 14 and 20 correspond to claim 6 and are rejected accordingly

Regarding claim 7 Takiguchi in view Johnson and in further view of Kao teaches the system of claim 6.
Takiguchi as modified does not fully disclose wherein identifying the given existing technology resource string from the plurality of existing technology resource strings comprises identifying the given existing technology resource string as a next existing technology resource string on a list comprising the plurality of existing technology resource strings; wherein existing technology resource strings listed before the given existing technology resource string have already been subject to a determination of whether to be flagged.
	Wang teaches wherein identifying (selecting [0032]) such as “identifying” the given existing technology resource string (random and unused “OCN” once card number [0032]) such as “given existing technology resource string” from the plurality of existing technology resource strings (pre-generated 1500 “OCNs” once card numbers [0032]) comprises identifying (selecting [0032]) such as “identifying”  the given existing technology resource string (random and unused “OCN” once card number [0032]) such as “given existing technology resource string as a next existing technology resource string (new “OCN” once card number [0032]) on a list (“OCN” hashing list [0035]) comprising the plurality of existing technology resource strings; (pre-generated 1500 “OCNs” once card numbers [0032]) wherein existing technology resource strings listed before  (pre-generated 1500 “OCNs” once card numbers [0032]) the given existing technology resource string (random and unused “OCN” once card number [0032]) such as “given existing technology resource string” have already been subject to a determination (Fig. 6 (610) is the “OCN” once card number in the rejection list? [0034]) of whether to be flagged (Fig. 6, (612) add “OCN” once card number to invalid list and trigger an alert if necessary [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi in view of Johnson and in further of Kao to incorporate the teachings of Wang wherein identifying the given existing technology resource string from the plurality of existing technology resource strings comprises identifying the given existing technology resource string as a next existing technology resource string on a list comprising the plurality of existing technology resource strings; wherein existing technology resource strings listed before the given existing technology resource string have already been subject to a determination of whether to be flagged. By doing so the correspondent valid OCN9 hashing list can be derived from the same set of 20-digit non-duplicated OCNs by extracting the leading 9-digit OCN9 then applying the same hashing function fork times, for example k=1,000,000. The correspondent valid OCN9 hashing list will be stored under the same account as the valid OCN9 hashing list in the authentication server to be used in the validation web service described in step 608 when an online transaction submitted for validation. Wang [0036].
Claim 15 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Takiguchi in view Johnson and in further view of Kao teaches the system of claim 6.
Takiguchi as modified does not fully disclose wherein flagging the technology resource associated with the given existing technology resource string comprises requiring at least one of manual entry of the given existing technology resource string or requiring manual review of optical character recognition that produces the given existing technology resource string.
Wang teaches wherein flagging (Fig. 6 (612) accept then add “OCN” into invalid list and trigger an alert if necessary [0034]) the technology resource (Fig. 7, (702) once card [0035]) associated with the given existing technology resource string (random and unused “OCN” once card number [0032]) such as “given existing technology resource string” comprises requiring at least one of manual entry of the given existing technology resource string (Then the user can copy the OCN and expiration date and manually enter them into a website for an online transaction [0020]) or requiring manual review of optical character recognition that produces the given existing technology resource string.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi in view of Johnson and in further of Kao to incorporate the teachings of Wang wherein flagging the technology resource associated with the given existing technology resource string comprises requiring at least one of manual entry of the given existing technology resource string or requiring manual review of optical character recognition that produces the given existing technology resource string. By doing so every randomly generated once card number is conformed to Visa or MasterCard format and can be cleared and used only once by the existing credit card clearance infrastructure. The used once card number will be put into the rejection card number list afterward. Wang [0007]
Claim 16 corresponds to claim 8 and is rejected accordingly.

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

6. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166